DAUKSCH, Judge.
This is an appeal from an “Order of Abatement and Stay.” The order was rendered October 13, 1987. See Rule 9.020(g), Florida Rules of Appellate Procedure. A notice of appeal from that order was filed in the circuit court on November 9, 1988, and received and filed in this court on November 16, 1988. Because appellant seeks review of a nonappealable order, we have elected to treat his notice of appeal as a petition for writ of certiorari, in order to comply with Rule 9.040(c), and treat the matter as if the proper remedy had been sought.
This court has no jurisdiction to review the matter as a petition for writ of certiora-ri because such a petition must be filed with this court (not the circuit court as in plenary appeals) within thirty days of rendition of the order to be reviewed. Florida Rules of Appellate Procedure 9.100(b) and (c). See Spector v. Trans World Airlines, Inc., 523 So.2d 704 (Fla. 4th DCA 1988); Paul v. City of Miami Beach, et al., 519 So.2d 1150 (Fla. 3d DCA 1988) and Johnson v. Citizens State Bank, etc., 518 So.2d 410 (Fla. 1st DCA 1988).
PETITION DISMISSED.
COBB and COWART, JJ., concur.